DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1 and 19 are hereby cancelled.
Claim 9, line 3, after “thereto” delete “;” and insert - - .- -.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 and 19 directed to an invention non-elected without traverse.  Accordingly, claims 1 and 19 have been cancelled.

Allowable Subject Matter
Claims 2-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a self contained emergency lock comprising a controller disposed within said housing energized by a power supply and operative to activate said illumination elements in response to said alarm signal, in combination with the respective elements of respective independent claims 21 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875